Citation Nr: 0526044	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-01 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1942 to 
January 1946.  He died in January 1973 at the age of 
59 years.  The appellant is the adult child of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  Specifically, at that time, the RO 
determined that service connection for the cause of the 
veteran's death, for accrued benefits purposes, was not 
warranted.  

Following receipt of notification of the March 2000 
determination, the appellant perfected a timely appeal with 
respect to the denial of her accrued benefits claim.  In 
March 2002, the Board denied the issue.  However, in August 
2002, the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion For Remand And To Stay Further 
Proceedings and, in so doing, vacated the Board's March 2002 
decision and remanded the matter to the Board.  

In June 2003 and September 2004, the Board remanded the 
appellant's accrued benefits claim to the RO for further 
development consistent with the Veterans Claims Assistance 
Act Of 2000.  Pursuant to the appellant's request, she 
presented testimony regarding her claim at the Board before 
the undersigned Acting Veterans Law Judge in April 2005.  

For the reasons set forth below, the appellant's appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

According to the Certificate of Death, the veteran died in 
January 1973, at the age of 59 years.  The immediate cause of 
his death was a hemorrhage due to cancer of the larynx.  At 
the time of his death, service connection was in effect for 
chronic traumatic arthritis of the lumbar spine (10%, 
effective from October 1952) and residuals of gas burns, to 
include slight disfiguration of the lower lip (0%, effective 
from October 1952).  

During the current appeal, and specifically at the April 2005 
personal hearing, the appellant asserted that the veteran's 
in-service exposure to smoke, chlorine, and gas (which 
resulted in the burns to his lower lip) and his smoking 
(which began during his active military duty) caused him to 
develop the cancer of his larynx which subsequently led to 
his demise.  Hearing transcript (T.) at 3-7.  According to 
the appellant's testimony, a private physician, Dr. Joy Ladue 
Johnson, an internist, told her that any one of these three 
matters could have caused the cancer of the veteran's larynx.  
T. at 8.  The appellant testified that Dr. Johnson had not 
put her opinion in written form.  T. at 9.  Thereafter, the 
undersigned asked the appellant whether she wished for the 
record to be held open to permit her the opportunity to 
obtain such an opinion.  T. at 10.  The appellant responded 
by stating that she did not feel that it was necessary.  Id.  
She stated that she believed the record was sufficient, and 
that her case was strong enough to present to the Board 
without an opinion from 
Dr. Johnson.  Id.

In any event, the fact remains that the appellant has placed 
VA on notice of the existence of evidence which may be 
potentially supportive of her claim for service connection 
for the cause of the veteran's death, for accrued benefits 
purposes.  The Board recognizes the fact that the appellant 
was given the opportunity to submit an opinion from Dr. 
Johnson, and that she clearly and unequivocally indicated 
that she did not wish to do so.  However, the Board also 
notes that the appellant was not represented at the time of 
her hearing.  It is therefore possible that the importance of 
submitting an opinion from Dr. Johnson was not fully 
appreciated by the appellant.  As such, the Board finds that 
a remand is necessary to accord the RO (through the AMC) the 
opportunity (duty to assist) to procure any such pertinent 
evidence which may be available from Dr. Johnson.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  After obtaining the appropriate 
release form, the RO should contact 
Dr. Joy Ladue Johnson and request that 
she provide a written statement 
concerning any opinion that she may have 
rendering regarding the etiology of the 
veteran's larynx cancer.  Supporting 
rationale for any opinion(s) expressed 
would also be very helpful.  Furthermore, 
if Dr. Johnson treated the veteran at any 
time during his lifetime, she should 
include, with her medical opinion, copies 
of records of any such treatment that she 
may have rendered to the veteran.  All 
available documents should be associated 
with the veteran's claims folder.

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death, for accrued benefits purposes.  If 
the decision remains in any way adverse 
to the appellant, she and her attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until she is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).  

 
 
 
 


